Citation Nr: 1236034	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-25 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for stress fracture of the left upper femur with pain in the hip.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 27, 1983, to December 23, 1983, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Following a hearing in March 2011, the Board remanded this case to the agency of original jurisdiction for additional development in June 2011.  The case now returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge at the RO in March 2011, but that individual is no longer employed by the Board.  Therefore, the Veteran was offered the opportunity to have another Board hearing.  In August 2012, the Veteran responded that he wants to appear at a hearing before a Veterans Law Judge at his local RO.  As such, the case must be remanded to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 3.103, 20.700, 20.703, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

